Citation Nr: 1520145	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  15-04 538	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in a January 19, 2007 Board decision that denied a petition to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

(A separate decision will be issued under a separate docket number for the appeal as to the petition to reopen the claim of entitlement to service connection for the cause of the Veteran's death.)

REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
FINDINGS OF FACT

1.  The Veteran served on active duty from February 1978 to July 1978 and from November 1990 to May 1991.  The Veteran also had service in the Alabama Army National Guard.  

2.  The Veteran died on January [redacted], 1998.  The Moving Party is his widow.

3.  The Moving Party and her representative have not filed a signed written motion setting forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board's January 19, 2007 decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party, if other than the Veteran; the applicable Department of Veterans Affairs file number; and the date of the Board of Veterans' Appeals decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a) (2014).

A CUE motion must also set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling. 38 C.F.R. § 20.1404(b) (2014).

Following the issuance of the January 2007 Board decision, the appellant asserted in a statement dated July 18, 2007, that there was a "clear and unmistakable error" in a decision that denied entitlement to dependency and indemnity (DIC) compensation.  However, the Moving Party's motion did not indicate the date of the Board decision in question and therefore fails to satisfy the requirement set forth in 38 C.F.R. § 20.1404(a) (2014).  Furthermore, the Moving Party's statement did not specify the error or errors of fact or law in the Board decision, the legal or factual basis for such allegations, or why the result of the decision would have been manifestly different but for the alleged error.  Instead, the statement was a nonspecific allegation of error, thereby failing to satisfy the requirements set forth in § 38 C.F.R. § 20.1404(a) (2014).  

Nevertheless, the Board inferred the Moving Party's statement that she was referencing the January 19, 2007 decision that denied her petition to reopen the claim for service connection for the cause of the Veteran's death.  In a March 2015 letter, the Board informed the Moving Party and her representative that her motion had been assigned a docket number, and urged both parties to review the rules relating to CUE motions found at 38 U.S.C.A. § 7111 (West 2014) and 38 C.F.R. §§ 20.1400-1411 (2014).  The Board received no response from the Moving Party or her representative.

Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(a), (b) (2014), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



	                       ____________________________________________
	S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) (stating "a claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(a) (2014) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2014).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


